Citation Nr: 1041570	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-35 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to 
January 8, 2007 and as of March 1, 2007 for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at 
Law


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the RO in 
Detroit, Michigan, which granted service connection for PTSD and 
assigned it a 30 percent rating. 

In July 2009, the Board issued a decision denying entitlement to 
a rating in excess of 30 percent prior to January 8, 2007 and as 
of March 1, 2007 for PTSD.

In a May 2010 Order, the United States Court of Appeals for 
Veterans Claims (Court) endorsed a May 2010 joint motion for 
remand, vacated that part of the July 2009 Board decision denying 
entitlement to an increased rating for PTSD, and remanded the 
matter for compliance with the instructions in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to an initial rating in excess of 
30 percent for PTSD prior to January 8, 2007 and as of March 1, 
2007.  For the following reasons, the Board finds that further 
development is warranted before this claim can be properly 
adjudicated. 

In the May 2010 joint motion for remand (JMR), it was noted that 
there was no medical evidence of record subsequent to the 
Veteran's hospitalization for PTSD from January 2007 to February 
2007.  In this regard, the Board notes that the Veteran was last 
afforded a VA examination to evaluate his PTSD in June 2006, 
which is over four years ago.  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has a duty to assist claimants 
in developing a claim for VA benefits.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  The duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran when warranted.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  Where the evidence of record does not 
reflect the current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

Accordingly, the Veteran should be scheduled for a new 
examination to assess the current level of severity of his PTSD.  

The agency of original jurisdiction (AOJ) should also obtain the 
Veteran's VA treatment records pertaining to mental health 
treatment from 2007 to the present.  In addition, the Veteran 
should be asked to identify any VA or private treatment records 
relevant to his claim.  Authorized release forms should be 
included with the letter for this purpose. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran a letter 
requesting him to identify any VA or private 
treatment records relevant to his claim.  
Authorized release forms should be included 
with the letter for this purpose. 

2.  Whether or not the Veteran responds to 
the letter discussed in the above paragraph, 
the AOJ should obtain the Veteran's VA 
treatment records reflecting mental health 
treatment from 2007 to the present from the 
VA Medical Center (VAMC) in Grand Rapids, 
Michigan and/or the VAMC in North Chicago, 
Illinois. 

3.  The AOJ should schedule the Veteran for a 
VA psychiatric examination to assess the 
current level of severity of his service-
connected PTSD.  The entire claims file and a 
copy of this REMAND must be provided to the 
examiner prior to the examination.  The 
examiner must indicate in the examination 
report that the evidence in the claims file 
has been reviewed. 

The examiner should identify the nature, 
frequency, and severity of the Veteran's PTSD 
symptoms and any resulting functional 
impairment.  In addition, the examiner should 
assign a global assessment of functioning 
(GAF) score with an explanation of the 
significance of this score as it pertains to 
the Veteran's PTSD and its manifestations.  

The examiner should also provide an opinion 
addressing the effect of the Veteran's PTSD 
on his occupational and social functioning.  
The opinion must be supported by a thorough 
explanation.  In this regard, it would be 
helpful to provide specific examples and 
refer to specific symptoms. 

3.  After the above development is completed, 
and any other development that may be 
warranted based on action taken pursuant to 
the preceding paragraphs, the AOJ should 
readjudicate the claim on the merits.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


